DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination filed October 19, 2021 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s following claim to priority is acknowledged: the instant application is a continuation-in-part of 15/307,149 filed October 27, 2016, which is a 371 of PCT/JP 2015/068098 filed June 23, 2015, which claims foreign priority to JP 2014-182792 filed September 8, 2014.
Claim Status
Claims Filing Date
September 27, 2021
Amended
1
Under Examination
1-5


Response to Arguments
Heestand in view of Reardon, Nagata, Vordahl, Snow, and Liu
Applicant’s arguments, see pg. 5 paras. 1-3, filed September 27, 2021, with respect to Heestand in view of Reardon, Nagata, Vordahl, Snow, and Liu have been fully considered and are persuasive.  The rejection has been withdrawn. 
The applicant persuasively argues Vordahl teaches a density of about 85% (4:7-8) (Remarks pg. 5 para. 1) and does not teach the sintered body having a relative density of 70 to 74% as recited in amended claim 1 (Remarks pg. 5 para. 3).
The applicant persuasively argues Liu teaches sintering at 1500°C (Melting and Casting) (Remarks pg. 5 para. 2) and does not teach sintering at 1200 to 1300°C as recited in amended claim 1 (Remarks pg. 5 para. 3).
New Grounds
	In light of claim amendment and upon further consideration a new grounds of rejection is made over Sell in view of Snow.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing a platinum-base alloy by sintering at a temperature of 1200 to 1300°C to obtain a relatively density of 70 to 74%, does not reasonably provide enablement for producing an iridium-base alloy by sintering at a temperature of 1200 to 1300°C.  
make the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”. These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 1 line 2 “an iridium-base alloy” and lines 13-15 “sintering being performed at a temperature of 1200°C – 1300°C in the furnace in a stacked state to obtain the sintered body having a relatively density of 70% - 74%” fail to comply with the enablement requirement. 
The state of the prior art teaches sintering iridium to a density of about 70% at 1500°C (Johnson. Sintering of refractory metals. 14. Sintering of Advanced Materials. Woodhead Publishing Limited, 2010, 356-388. 14.5.6 Ir and Ir alloys; Liu et al. Study of iridium and iridium-tungsten alloys for space radioisotopic heat sources. Oak Ridge National Laboratory. Contract No. W-7405-eng-26. December 1976. Melting and Casting) and to a density of 35 or 46% at 1200 or 1300°C, respectively (Ohriner. Processing of iridium and iridium alloys. Platinum Metals Rev., 2008, 52, (3), 186-197. Powder Metallurgy). Therefore, the state of the prior art indicates that one of ordinary skill in the art would not predict iridium to sinter to a density of 70 to 74% at a temperature of 1200 to 1300°C.
The amount of direction provided by the inventor, including working examples, and the level of one of ordinary skill in the art do not enable this claim limitation. Working examples 2 and 3 in [0041] of applicant’s specification do not specify the composition of the powder. Applicant’s specification is directed to platinum group metals or platinum group-based alloys ([0001], originally filed claim 1). The platinum group metals are iridium, osmium, palladium, platinum, rhodium, and ruthenium, such that any of these metals or alloys of these metals could be the composition of working examples 2 and 3. These alloys all have different melting temperatures, ranging from about 1554.90°C for Pd up to about 3033°C for Os, such that they exhibit different densities at different sintering temperatures.  For example, at the same sintering temperature Pd would have a higher density than Os because of the lower melting point. There is no support in applicant’s specification that sintering an iridium-base alloy at 1200 to 1300°C obtains a relative density of 70 to 74%.
Therefore, the state of the prior art in combination with the direction provided by the applicant indicate that the claims lack enablement for sintering an iridium-base alloy at 1200 to 1300°C to have a relative density of 70 to 74%.
Claims 2-5 are rejected as depending from claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 1-2 “producing a platinum-base alloy or iridium-base alloy” and the process steps of lines 3-15 render the claim indefinite. It is unclear whether the preamble of the claim recites the purpose or intended use of the claimed process or if they are structural limitations that further limit the claim. The process steps in the body of the claim, lines 3-15, do not limit the composition of the material. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of “producing a platinum-base alloy or iridium-base alloy” reciting the purpose or intended use of the claimed process such that the process is not limited to these materials, such that the scope of the claim includes pure platinum or iridium. 
Claim 1 lines 1-2 “producing a platinum-base alloy or iridium-base alloy” and line 4 “when the alloy is to be produced” render the claim indefinite. The preamble of the claim suggests the method is directed to producing an alloy, but the language of line 4 suggests there is a situation in which the alloy is not to be produced. It is unclear whether the claim is limited to only producing an alloy or to also producing something other than an alloy. For the purpose of examination claim 1 will be given the broadest reasonable interpretation of requiring the recited process steps, which encompass both an alloy and not an alloy.
Claim 1 line 4 “the alloy” renders the claim indefinite. It lacks antecedent basis. It is unclear whether it refers to “a platinum-base alloy” or “an iridium-base alloy”. 
Claims 2-5 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sell (US 3,218,154) in view of Liu (Liu et al. Chapter Two – Making Porous Metals. Porous Materials. Processing and Applications. 2014, 21-112.), Vordahl (US 2,813,921), and Snow (US 3,416,919) as evidenced by Okamoto (Okamoto et al, ed. ASM Handbook Volume 3 Alloy Phase Diagrams. 2016.).
Regarding claim 1, Sell teaches a method of processing refractory metal (1:9-12) alloys (1:58-62) such as platinum (i.e. platinum-base alloy) (3:71-75, 4:1-4) by compacting metal powder into an ingot, sintering to cause the finely divided particles to coalesce into a unitary mass, electron-beam, zone-refining purification with melting (i.e. a melting step of melting the sintered body to produce a molten ingot) that changes the square cross section of the compact into a circular cross section (i.e. a deformation processing step of processing the molten ingot), then processing  into a finished bar or rod (1:25-35, 3:1-20, 30-70, Fig. 5). 
Sell teaches manufacturing an alloy (1:58-63) by refining metal powder from the ore (3:1-5) (i.e. a preparing step of weighing a raw material that is entirely of powder and mixing the weighed raw material to obtain a powder mixture). In order to manufacture an alloy (1:58-63) the metal powder used to form the compact necessarily needs to be an alloy powder, which is a mixture of the raw materials.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to weigh the powder so that a desired, controlled amount of powder is used to make the compact and the length of the compact is controlled by the amount of powder used. 
After refining Sell teaches placing the metal powder in a mold (3:1-5) and compacting the metal powder into an ingot (1:28-29) at a pressure of about 20,000 p.s.i. (about 140 MPa) (3:7-8) (i.e. a molding step of molding and solidifying the prepared raw material to obtain molded bodies at a molding pressure of 120 to 300 MPa).
Sell teaches sintering (i.e. a sintering step of sintering in a furnace to obtain a sintered body) at a relatively low temperature to provide some degree of incipient sintering between the particles comprising the compact to facilitate handling (3:13-17) (i.e. sintering temperature is a result-effective variable). Sell also teaches the formed compact is self-sustaining such that it can be handled without breakage (3:8-12) to permit better control of the melted section by being a poor conductor of heat such that less heat is conducted from the melt zone, making it more stable and readily controlled (4:33-41) (i.e. the relative density of the compact is a result-effective variable). 
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to select a sintering temperature and to form a compact with a resulting amount of sintering between particles and density that balances improving handling (i.e. higher temperature for more sintering and more dense) and heat conduction (i.e. lower temperature for less sintering and less dense) of the compact. Sell recognizes the compact density as a result-effective variable, i.e. a variable which achieves a recognized result, such that determination of the optimum or workable ranges of said variable are characterized by routine experimentation. When there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(II)(B).
Further, with respect to sintering temperature Liu teaches it is above 0.6 to 0.8 Tm (i.e. melt temperature) (Sintering Process pg. 43 paras. 1-2).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the process of Sell to sinter above 0.6 to 0.8 Tm because this temperature range considers the balance between strength, hardness, toughness, ductility, porosity, and strength (Liu Sintering Process pg. 43 para. 1). The melting temperature of pure platinum is 1768.3°C. 0.6 to 0.8 Tm of platinum is 1060 to 1415°C. A platinum alloy (Sell 1:58-62, 3:71-75, 4:1-4) is a majority platinum with at least one other alloying element that affects the final melting temperature. One of ordinary skill in the art would understand how the alloying element(s) affect the melting temperature, such as by assessing the relevant phase diagram that includes Pt (for example see Okamoto example Binary Alloy Phase Diagrams that include Pt). The melting temperatures of the platinum alloys and the resultant sintering temperatures above 0.6 to 0.8 Tm overlap with the claimed temperature range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
With respect to density, Sell teaches an example with a bulk density of about 60% (3:8-9).
Vordahl teaches producing ingots of metals that are highly reactive chemically forming a consumable electrode (1:15-23) made of metal to be melted (1:24-38) in comminuted form such as powder (2:20-28, 4:28-32) that is formed into compacts (2:38-56, 4:5-37) with a density of about 85% (4:7-8).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to vary the density of the compact in Sell from about 60% to about 85% because within this range the compact is self-sustaining and can be handled without breakage (Sell 3:9-12; Vordahl 4:10-12). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
The sintering process of the prior art is substantially similar to the sintering process of the claimed invention. It appears that the function of the sintering process of the prior art is substantially similar to the function claimed, including sintering suppressing a scattering of a molten material in the melting step.
Sell is silent to molding bodies that are sintered in a stacked state to obtain a sintered body.
Snow teaches a method of forming an electrode from a plurality of pressed metal compacts by sintering the compacts together (1:11-20).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Sell to mold multiple compacts and join by sintering because it results in an electrode with greater compact strength and joint strength that is less expensive, permits the inclusion of larger material in forming the compacts, and has various shapes formed from various metals (Snow 1:43-67).
Regarding claim 2, Sell in view of Snow teaches forming a compact with dimensions of ¼ inch square and 12 inches long (i.e. rectangular parallelepiped) (Sell 3:3-7, Fig. 2) by sintering together a plurality of pressed metal compacts (Snow 1:11-20). In order for the pressed metal compacts of Snow to form the compact of Sell they also have to be substantially in the shape of a rectangular parallelepiped.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sell (US 3,218,154) in view of Liu (Liu et al. Chapter Two – Making Porous Metals. Porous Materials. Processing and Applications. 2014, 21-112.), Vordahl (US 2,813,921), and Snow (US 3,416,919) as applied to claim 1 above, and further in view of Isshiki (JP H07-090398 machine translation).
Regarding claim 3, Sell teaches electron-beam, zone-refining purification (1:35) under a pressure of 10-4 mm Hg or less (3:28-29), but is silent to melting at a pressure of 1 Pa or higher.
Isshiki teaches removing trace amount of impurities ([0001]) from a noble metal, such as Pt (abstract, [0005], [0007]) by using a hydrogen plasma arc melting process ([0006]) with a furnace pressure of 3 atm to 10 torr (i.e. a pressure during melting is 1 Pa or higher) ([0007], [0008], [0012]) to replace a conventional electron beam process ([0003]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to replace the electron beam purification process of Sell with the hydrogen plasma arc melting process of Isshiki at 3 atm to 10 torr because it easily purifies and recovers a noble metal without causing an increase in size and complicated operation of a refining device and its ancillary devices (Isshiki [0005]) where it rapidly evaporates and removes metal impurities (Isshiki [0006], [0008]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sell (US 3,218,154) in view of Liu (Liu et al. Chapter Two – Making Porous Metals. Porous Materials. Processing and Applications. 2014, 21-112.), Vordahl (US 2,813,921), and Snow (US 3,416,919) as evidenced by Okamoto (Okamoto et al, ed. ASM Handbook Volume 3 Alloy Phase Diagrams. 2016.) as applied to claim 1 or 2 above, and further in view of Isshiki (JP H07-090398 machine translation) and either one of Popper (US 2012/0037330) or Peras (US 3,234,608).
Regarding claim 4, Sell teaches electron-beam, zone-refining purification (1:35) under a pressure of 10-4 mm Hg or less (3:28-29), but is silent to an arc melting process.
Isshiki teaches removing trace amount of impurities ([0001]) from a noble metal, such as Pt (abstract, [0005], [0007]) by using a hydrogen plasma arc melting process ([0006]) with a furnace pressure of 3 atm to 10 torr ([0007], [0008], [0012]) to replace a conventional electron beam process ([0003]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to replace the electron beam purification process of Sell with the hydrogen plasma arc melting process of Isshiki at 3 atm to 10 torr because it easily purifies and recovers a noble metal without causing an increase in size and complicated operation of a refining device and its ancillary devices (Isshiki [0005]) where it rapidly evaporates and removes metal impurities (Isshiki [0006], [0008]).
Sell in view of Isshiki is silent to the structure of the plasma arc melting furnace.
Popper teaches a method of manufacturing reactive metals ([0002] and [0029]) by vacuum arc remelting (VAR) using a copper crucible ([0009], [0037], [0043], [0048]) in which the crucible includes a hole formed in the bottom and a withdrawal device 20 withdrawing the melted metal, solidified by cooling, from the crucible hole in the form of solidified ingots ([0030], [0031], [0078]-[0080], and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Sell in view of Isshiki to use a copper crucible with a hole in the crucible through which the melted metal is withdrawn and solidified by cooling because copper is a highly heat conductive metal, preventing the occurrence of heat variation within the crucible, and the system allows for continuous withdrawal and removal of ingots allowing for the continuous, uninterrupted process of remelting the electrode, producing a large energy savings, capital equipment savings, yield savings (Popper [0037]), and production of an ingot smaller in diameter than the input remelt electrode (Popper [0038]).
As an alternative to Popper, Peras teaches a method of preparing metals and alloys purified to a high degree (1:16-20) that is cooled in a copper crucible (1:23) by moulding from powder and sintering (2:36-45), abutting new electrodes together as the operation proceeds (2:46-54), melting and casting the metal in a cooled copper continuous casting mould (2:18-35, 8:6-14) where there is a metal bath 2 and the ingot mould 3 is open at its bottom (i.e. a through cavity) and solidified bar 5 is driven in the downward direction (i.e. a bottom portion of the molten pool in the cavity is pulled down to obtain the molten ingot) through a pair of rollers 6 (5:66-75, 6:1-13, and Fig. 1).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the Cu crucible of Sell in view of Isshiki to use a copper continuous casting mold that includes an opening through which a solidified bar is driven downward because it allows for continuous casting leading to the direct obtainment of ingots having excellent properties without all of the drawbacks of stopping, heating costs, successive operations, loss of material at various stages, etc. (Peras 9:15-22).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sell (US 3,218,154) in view of Liu (Liu et al. Chapter Two – Making Porous Metals. Porous Materials. Processing and Applications. 2014, 21-112.), Vordahl (US 2,813,921), and Snow (US 3,416,919) as evidenced by Okamoto (Okamoto et al, ed. ASM Handbook Volume 3 Alloy Phase Diagrams. 2016.) as applied to claim 2 above, and further in view of Isshiki (JP H07-090398 machine translation).
Regarding claim 5, Sell teaches electron-beam, zone-refining purification (1:35) under a pressure of 10-4 mm Hg or less (3:28-29), but is silent to melting at a pressure of 1 Pa or higher.
Isshiki teaches removing trace amount of impurities ([0001]) from a noble metal, such as Pt (abstract, [0005], [0007]) by using a hydrogen plasma arc melting process ([0006]) with a furnace pressure of 3 atm to 10 torr (i.e. a pressure during melting is 1 Pa or higher) ([0007], [0008], [0012]) to replace a conventional electron beam process ([0003]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention to replace the electron beam purification process of Sell with the hydrogen plasma arc melting process of Isshiki at 3 atm to 10 torr because it easily purifies and recovers a noble metal without causing an increase in size and complicated operation of a refining device and its ancillary devices (Isshiki [0005]) where it rapidly evaporates and removes metal impurities (Isshiki [0006], [0008]).
Related Art
Ham (US 3,933,474) 
Ham teaches the production of alloyed refractory metal (1:5-7) by forming patches of the required amount of dopant weighed out and mixed together with the primary element (i.e. tantalum), isostatically pressed at 10,000 psi (about 70 MPa) (4:11-17) then welding the patches to an ingot where the heat of welding causes wintering of the patches (4:18-24), performing a consumable electrode arc melting process to produce an ingot (4:25-31).
Johnson (Johnson. Sintering of refractory metals. 14. Sintering of Advanced Materials. Woodhead Publishing Limited, 2010, 356-388.)
	Johnson teaches Ir powder pressed at 150 MPa sinters to a density of about 70% after 4 hours at 1500°C in a vacuum (14.5.6 Ir and Ir alloys). The sintering temperature of 1500°C does not read on the claimed sintering temperature range of 1200 to 1300°C.
Liu-Ir (Liu et al. Study of iridium and iridium-tungsten alloys for space radioisotopic heat sources. Oak Ridge National Laboratory. Contract No. W-7405-eng-26. December 1976.)
	Liu-Ir teaches preparing Ir-W alloys by blending powder, cold-pressing, sintering in hydrogen at 1000°C for 1 hour then in a vacuum at 1500°C for 4 hours, electron beam melting, and casting (Melting and Casting). The sintering temperature of 1500°C does not read on the claimed sintering temperature range of 1200 to 1300°C.
Ohriner (Ohriner. Processing of iridium and iridium alloys. Platinum Metals Rev., 2008, 52, (3), 186-197.)
	Ohriner teaches pressing and sintering Ir in hydrogen at 2273 K (2000°C) to obtain a density of 94%, at 2173 K (1900°C) in a vacuum with an applied load of 22 N over an area of 0.5 cm2 to obtain a density of 47%, sintering in argon for one hour at 1273 K (1000°C) to achieve a density of 33%, sintering in vacuum for one hour at 1473 K (1200°C) to achieve a density of 35%, and sintering in vacuum for one hour at 1573 K (1300°C) to achieve a density of 46% (Powder Metallurgy). The taught pressing-and-sintering and sintering conditions in Ohriner do not read on the claimed method of sintering an iridium-based alloy at a molding pressure of 120 to 3000 MPa at 1200 to 1300°C to obtain a relative density of 70 to 74%.
Lacroix (US 3,294,525)
	Lacroix teaches manufacture of platinum alloys (1:12-17) by compressing metallic sponges in the shape of rods, sintering, and then melting in a vacuum arc furnace or electron bombardment furnace (2:24-32).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735